Order filed, November 14, 2012.




                                           In The

                      Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-12-00946-CV
                                    ____________

                          EARLINE MELENDEZ, Appellant

                                             V.

   HOUSTON INDEPENDENT SCHOOL DISTIRCT AND CONNIE BERGER,
                          Appellee


                       On Appeal from the 234th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2010-20517


                                          ORDER

       The reporter’s record in this case was due November 5, 2012. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Norma Duarte, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                        PER CURIAM